NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUI GUO,                                        No.    16-72880

                Petitioner,                     Agency No. A087-611-532

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Rui Guo, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Guo failed to

establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution). Substantial evidence

also supports the agency’s determination that Guo did not establish a well-founded

fear of future persecution. See id. at 1022 (petitioner failed to present “compelling,

objective evidence demonstrating a well-founded fear of persecution”). Thus,

Guo’s asylum claim fails.

      In this case, because Guo failed to establish eligibility for asylum, he failed

to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Guo failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to China. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We do not reach Guo’s contentions that the IJ erred in making an adverse

credibility determination. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010) (the court’s review is limited to the actual grounds relied upon by the BIA).




                                          2
      We do not consider the country conditions report or Chinese laws Guo

references in his opening brief that are not part of the administrative record. See

Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      As stated in the court’s February 10, 2017 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3